Judgment, Supreme Court, New York County (Richard C. Failla, J., at plea; Robert M. Haft, J., at sentence), rendered August 28, 1989, convicting defendant, upon his guilty plea, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 3!á to 7 years, unanimously affirmed.
Defendant’s contention on appeal that he was denied his constitutional right to a speedy trial is unpreserved for review as a matter of law, his motion to dismiss the indictment having raised only his statutory right to a speedy trial pursuant to CPL 30.30 (People v Lieberman, 47 NY2d 931, 932), which was waived by his guilty plea (People v Friscia, 51 NY2d 845). In any event, review of the constitutional issue is precluded by the lack of an adequate record which it was defendant’s burden to provide (People v Olivo, 52 NY2d 309, 320). Concur — Murphy, P. J., Wallach, Ross, Asch and Rubin, JJ.